BROCK, Chief Judge.
Notice of appeal was given in this case on 23 May 1977. On that date the trial judge enlarged the time within which appellant *388was to serve its proposed record on appeal upon the appellee to 60 days from entry of notice of appeal. Appellant did not serve its proposed record on appeal upon appellee until 21 November 1977, which was 122 days beyond the time allowed by the trial judge. No extension of time beyond the 23 May 1977 order appears in this record.
The Rules of Appellate Procedure, (Rule 12), requires that the record on appeal be filed in the appellate division no later than 150 days after giving notice of appeal. Notice of appeal was entered on 23 May 1977. The record on appeal was filed in this Court on 13 December 1977, 204 days after giving notice of appeal. No extension of time to file the record on appeal appears in this record.
The Rules of Appellate Procedure are mandatory unless the Appellate Division suspends them under App. R. 2. We decline to suspend the rules applicable in this case.
The time schedules set out in the rules and such extension orders as may be entered are designed to keep the process of perfecting an appeal to the appellate division flowing in an orderly manner. “Counsel is not permitted to decide upon his own enterprise how long he will wait to take his next step in the appellate process. There are generous provisions for extensions of time ... if counsel can show good cause for extension.” Ledwell v. County of Randolph, 31 N.C. App. 522, 229 S.E. 2d 836 (1976); see also, State v. Johnson, 38 N.C. App. 111, 247 S.E. 2d 286 (1978).
Appeal dismissed.
Judges Clark and Martin (Harry C.) concur.